Exhibit 10.6

CEC ENTERTAINMENT, INC.

Agreement Regarding Private Placement of Shares

Upon Exercise of Stock Option

CEC Entertainment, Inc.

4441 W. Airport Freeway

Irving, Texas 75062

Gentlemen:

This agreement has been executed by the undersigned (any reference to “I” or
“me” or “my” is a reference to the undersigned) in connection with the sale to
me by the Company in a private placement of shares (the “Shares”) of common
stock, par value $0.10 per share (the “Common Stock”), of CEC Entertainment,
Inc. (the “Company”). I hereby represent, warrant and agree as follows:

1. Agreement to Purchase. I acknowledge that the Shares are being acquired by me
upon, exercise of a stock option held by me for the purchase of shares of Common
Stock pursuant to the Company’s stock option plan. I hereby agree to purchase
3,750 Shares at a purchase price of $17.3667 per Share, payment for which in the
amount of $65,125.13 is being made by wire transfer or by check, bank draft or
money order.

2. Access to Information. I am purchasing the Shares after what I deem to be
adequate investigation of the business and prospects of the Company by me. I
have been furnished with any materials relating to the business and operation of
the Company that have been requested by me, and I have been given an opportunity
to make any further inquiries desired of the management and any other personnel
of the Company.

3. Representations.

(a) I have been advised that the Shares are not being registered under the
Securities Act of 1933, as amended (the “Act”), on the basis of an exemption
from registration under the Act, and on the representations made by me in this
agreement. I understand that neither the Securities and Exchange Commission
(“SEC”) nor any other federal or state agency has passed on or made any
recommendation or endorsement of the Shares, and that the Company is relying on
the truth and accuracy of the representations and warranties made by me in this
agreement in connection with offering the Shares for sale to me without
registration under the Act.

(b) I am a director or executive officer of the Company.

(c) I am acquiring the Shares for investment for my own account and not with a
view to their resale or distribution and I do not intend to divide my
participation with others or to resell or otherwise dispose of all or any part
of the Shares unless and until they are subsequently registered under the Act,
or an exemption from such registration is available.

(d) I have the ability to evaluate the merits and risks of an investment in the
Company based upon my knowledge and experience in financial and business
matters.

(e) I understand that if Rule 144 under the Securities Act (“Rule 144”) is
available



--------------------------------------------------------------------------------

with respect to resale of the Shares, any routine sale of the Shares made under
Rule 144 can be made only in compliance with Rule 144 and this Agreement. If
Rule 144 is not available, compliance with another exemption from registration
under the Act will be required before I can transfer part or all of the Shares.
I am familiar with the provisions of Rule 144, including Rule 144’s requirement
that the Shares be held by me for at least one year before they can be sold by
me.

(f) I understand that before any transfer of any of the Shares can be made by
me, written approval must first be obtained from the Company’s counsel. The
basis of any such approval will be satisfactory compliance with the requirements
of the federal and state statutes regulating sales and transfers of securities.
I understand that a legend to this effect will be placed on the Shares and that
stop-transfer instructions will be issued by the Company to its transfer agent.

(g) I am (i) able to bear the economic risk of this investment, (ii) able to
hold the Shares indefinitely, and (iii) presently able to afford a complete loss
of this investment. I have consulted my own attorney, accountant or investment
advisor with respect to my investment in the Shares.

4. Legends. All certificates evidencing Shares of the Company subject to the
provisions of this Agreement shall bear the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THESE SHARES HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SHARES UNDER
THE ACT, OR PURSUANT TO RULE 144 UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT”.

5. General.

(a) All notices or other communications given or made hereunder shall be in
writing and shall be delivered or mailed by registered or certified mail, return
receipt requested, postage prepaid, to the undersigned at the undersigned’s
address set forth below and to the Company at the address set forth above.

(b) Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be construed in accordance with and governed by the internal laws
of the State of Texas, without giving effect to principles regarding conflicts
of law.

(c) This Agreement constitutes the entire Agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by all parties. I agree not to transfer or assign this Agreement, or
any of my interest herein, without the express written consent of the Company.



--------------------------------------------------------------------------------

Very truly yours,

--------------------------------------------------------------------------------

(Signature of Purchaser)

Walter Tyree (Typed or printed name of Purchaser)

Dated: January 2, 2007

ACCEPTED AND AGREED:

CEC ENTERTAINMENT, INC.

 

By:  

 

  Name:  

 

  Title:  

 